Citation Nr: 0814246	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-36 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than May 12, 2000 
for the award of service connection for status post right 
rotator cuff strain with decreased range of motion (dominant) 
and osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran honorably served on active duty from September 
1948 to September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).  In February 2008, the veteran testified at a personal 
hearing before the undersigned at the Las Vegas, Nevada RO.  


FINDINGS OF FACT

1.  On May 12, 2000, the RO received a statement from the 
veteran in which he indicated that he was seeking service 
connection for a right shoulder disability; this statement 
was accepted as a claim for reopen service connection for a 
right shoulder disability.

2.  In a November 2001 rating decision, the RO granted 
service connection for a right shoulder disability, effective 
May 12, 2000; the veteran did not appeal the effective date 
assigned in that decision.

3.  On September 12, 2003, the veteran submitted a claim 
which requested an earlier effective date for the grant of 
service connection for right shoulder disability; there is no 
evidence that the veteran alleged clear and unmistakable 
error (CUE) with respect to the November 2001 rating decision 
or any other previous RO decision.




CONCLUSIONS OF LAW

1.  The November 2001 rating decision which granted service 
connection for a right shoulder disability effective May 12, 
2000 is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1103 (2007).

2.  There is no legal entitlement to an effective date 
earlier than May 12, 2000, for the grant of service 
connection for right shoulder disability.  38 U.S.C.A. § 5110 
(West Supp. 2005); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
 See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (the Board must review the entire record, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The veteran argues that the effective date for his award for 
service connection for a right shoulder disability, currently 
characterized as status post right rotator cuff strain with 
decreased range of motion (dominant) and osteoarthritis, 
should be earlier than May 12, 2000.  In his personal hearing 
and in correspondence of record, the veteran contends that 
when he initially filed a claim for VA benefits in 1953, he 
only requested service connection for a back disorder because 
he thought that the right shoulder was part of the back 
disorder.  He also explained that he has reading difficulties 
and did not know how to spell shoulder.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 
3.105.

By way of history, the record reflects that the veteran 
submitted a VA Form 8-526, Veteran's Application for 
Compensation or Pension, in September 1953.  There is no 
application prior to that date.  The veteran claimed that 
service connection was warranted for a respiratory disorder 
and for a back disorder.  He did not indicate that there was 
any problem with his right shoulder.  

Thereafter, a VA hospitalization record dated from September 
to October 1953 was received.  This record showed that the 
veteran complained of back pain and chest pain with radiation 
to his shoulders.  The diagnosis was herniation of nucleus 
pulposus.  No separate diagnosis of a right shoulder 
disability was made.  In a November 1953 rating decision, 
service connection was granted for residuals of mononucleosis 
and herniation of nucleus pulposus.  

The veteran was subsequently hospitalized from February to 
April, 1954 for recurrent pain in the dorsal region of his 
back.  The diagnosis was strain of the dorsal muscle, 
possible rhomboids and/or trapezius.  It was noted that the 
veteran's "present status of service-connected disability" 
was "Right shoulder and back pain, secondary to trauma."  
The Board notes that the veteran was not receiving service 
connection for back and shoulder disabilities, separately.  
However, any shoulder pain considered part and parcel of his 
back disability would have been included in the rating for 
the back disability.  In a subsequent May 1954 rating 
decision, the RO recharacterized the veteran's back 
disability as strain of the dorsal muscles.  

A June 1954 VA examination showed that the veteran had a 
history of strain of the dorsal muscle (rhomboids and 
trapezius) and dorsal swelling from recent infiltration of 
anesthesia.  A May 1956 VA examination revealed no current 
orthopedic disability.  A May 1956 rating decision reduced 
the prior 10 percent disability rating for the service-
connected back disability to noncompensable.  

In June 1994, correspondence was received from the veteran in 
which he requested to review his "service-connected claim."  
He did not identify any specific disability.  Thereafter, he 
was afforded a review of his claims file.  In October 1995, 
correspondence was received in which the veteran requested an 
increased rating for his service-connected back disability.  
VA records from 1994 and 1995 were received.  The veteran was 
afforded a VA examination in December 1995 in which he 
indicated that he was claiming a right shoulder injury.  The 
examiner indicated that he had rotator cuff tendonitis with 
impingement syndrome and arthritis of the acromioclavicular 
joint.  In addition, the veteran underwent an x-ray of his 
right shoulder which revealed minor degenerative changes of 
the acromioclavicular joint and a minimal decrease in the 
acromion-humeral head distance.  A December 1995 magnetic 
resonance imaging (MRI) revealed irregularity of the mitral 
supraspinatus tendon reflecting partial thickness superficial 
tears or tendonitis and Type II acromion with moderate 
hypertrophy of the acromioclavicular joint.  Another VA 
examination also identified disability of the lumbar and 
dorsal spine.  

In a March 1996 rating decision, service connection for a 
right shoulder disability was denied on the basis that there 
was no service record of a right shoulder disability.  In a 
March 1996 letter, the veteran was notified of this decision 
and of his procedural and appellate rights.  He did not 
initiate an appeal.  

On May 12, 2000, a VA Form 21-4138 was received from the 
veteran in which he indicated that he was seeking service 
connection for a right shoulder disability on a direct basis 
and/or as secondary to his service-connected back disability.  

Thereafter, VA medical records dated from 1994-2001 were 
received.  The veteran was examined in April 2001.  The 
examiner concluded that the veteran had right shoulder 
weakness secondary to an old tear of the right rhomboid 
muscle.  The examiner felt that the veteran's right shoulder 
disability was proximately due to the service-connected 
disability which was a strain of the dorsal muscles.  This 
strain of the dorsal muscles resulted in weakness and loss of 
motion of the right shoulder.  

In a November 2001 rating decision, service connection for a 
right shoulder disability was granted and a noncompensable 
rating was assigned effective May 12, 2000.  The veteran did 
not appeal the assigned effective date.  Therefore, the 
matter of the assigned effective date of service connection 
became final.  38 U.S.C.A. § 7105.  

In September 2002, the veteran requested a reevaluation of 
the right shoulder's disability rating.  Thereafter, VA 
medical records dated 2000-2002 were received and the veteran 
was afforded a VA examination in April 2003.  In an April 
2003 rating decision, the disability was recharacterized as 
status post right rotator cuff strain with right shoulder 
decreased range of motion, and a 10 percent rating was 
assigned effective September 26, 2002.  

Thereafter, the veteran indicated that he wanted a higher 
rating.  He later clarified that he was also seeking an 
earlier effective date for a higher rating (an effective date 
earlier than September 26, 2002 for a 10 percent rating for 
the right shoulder disability).  However, in correspondence 
received on September 12, 2003, the veteran clarified that he 
was also seeking an earlier effective date for service 
connection for a right shoulder disability.  

Thereafter, a letter was received from the veteran's sister 
in which she indicated that the veteran had experienced right 
shoulder problems since an inservice accident.  Additional 
medical records dated in 2004 were received and the veteran 
was afforded another VA examination in December 2004.  In a 
February 2005 rating decision, an increased rating of 30 
percent was granted for right shoulder disability effective 
December 13, 2004.  

The veteran testified at a Board hearing in May 2005.  In an 
August 2005 decision, the Board denied a disability rating in 
excess of 10 percent for the right shoulder disability from 
September 26, 2002 to December 12, 2004; and in excess of 30 
percent from December 13, 2004.  In addition, an effective 
date prior to September 26, 2002 for the assignment of a 10 
percent rating was denied.  Thus, those issues were all 
resolved.  The veteran submitted a motion for reconsideration 
of that decision, but his motion was denied.  

The veteran thereafter continued to argue that an effective 
date earlier than May 12, 2000 was warranted for service 
connection for the right shoulder disability.  The veteran 
continued to argue that an effective date of 1953 was 
warranted for service connection for a right shoulder 
disability.  Additional VA medical evidence dated through 
2007 was received as well as private medical records dated in 
2007.  

As noted, the RO denied entitlement to service connection for 
a right shoulder disability in a March 1996 rating decision 
and the veteran did not appeal that decision.  The March 1996 
rating decision which denied service connection for a right 
shoulder disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Once an effective date has become final, a claimant's only 
recourse is to have the final decision revised on the grounds 
of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  While the veteran has disagreed with 
the effective date assigned for his service-connected right 
shoulder disability, he has not filed a claim for CUE.  The 
veteran's written statements do not contain specific 
allegations of error in fact or law in the March 1996 rating 
decision, as required for a CUE motion.  The veteran and his 
representative have instead confined their argument to that 
of a misunderstanding of the claims process.  The veteran 
contends that he only requested service connection for a back 
disorder in 1953 because he thought that the right shoulder 
was part of the back disorder.  He also maintains that he has 
reading difficulties and did not know how to spell shoulder.

The only remaining possibility in this case is for the claim 
to proceed as some form of "freestanding claim for earlier 
effective dates."  See Rudd, supra.  This however, vitiates 
the rule of finality.  The Board finds that there is no 
proper claim in this case.  The veteran has not alleged CUE 
and, as such, his claim for an earlier effective date is 
considered to a freestanding claim, which is not a valid 
claim.  The claim must be denied.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, with respect to the 
earlier effective date issue, the decision rests on the 
interpretation of the law, and the VCAA is inapplicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice 
was not required where evidence could not establish 
entitlement to the benefit claimed).  







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than May 12, 2000, 
for the award of service connection for status post right 
rotator cuff strain with decreased range of motion (dominant) 
and osteoarthritis, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


